DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 16, and 30 are objected to because of the following informalities:  
 	Claim 4, line 2, recites “pulse pileup, a charge sharing effect”.  Examiner suggests replacing “pulse pileup, a charge sharing effect” with --“pulse pileup or a charge sharing effect--. Appropriate correction is required.
 	Claim 16, is missing a period (.) Examiner suggests adding a period (.) to the end of the claim. Appropriate correction is required.
 	Claim 30, line 2, recites “multilayer perception”. Examiner suggests replacing “multilayer perception” with --multilayer perceptron--. Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-18, 21-28, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Touch et al, "A neural network-based method for spectral distortion correction in photon counting x-ray CT".
 	Regarding claim 1, Touch discloses a method for x-ray photon count data correction (abstract; …photon counting x-ray detector ... artificial neural network (ANN)-based spectral distortion correction …), the method comprising: 
 	receiving, by an artificial neural network (ANN), a detected photon count from a photon counting detector, corresponding to an attenuated energy spectrum, which is related to characteristics of an x-ray tube used for imaging and an object being imaged (abstract; page 6136, lines 1-2 and page 6141, lines 2-4; …photon counting x-ray detector ... based on energy dependent x-ray attenuation ... artificial neural network (ANN)-based spectral distortion correction …; ... uses a polychromatic x-ray tube ... which produces an incoming beam that is attenuated …; ... number of photon counts ... fed into our ANN training as input and target …); and 
 	correcting, by the ANN, after training, the detected photon count to produce a corrected photon count in an energy window (i.e., bin) (Figs. 1-2, page 6136, lines 8-9 and page 6141, lines 9-12; ...4 energy bins CT reconstruction ... adding counts to 4 bins …; The trained ANN was then applied to the distorted projections of the test phantom to obtain distortion corrected projections. Spectrally corrected images were then reconstructed from the corrected projections for both full spectrum and 4 energy bins …).
Regarding claim 2, the method of claim 1, Touch further discloses comprising correcting photon-counting data in an energy window in reference to photon-counting data in one or more other energy windows (page 6140, 1st paragraph).
 	Regarding claim 3, the method of claim 1, Touch further discloses comprising reconstructing, by image reconstruction circuitry, an image based, at least in part, on the corrected photon count (Fig. 2; page 6141).
 	Regarding claim 4, the method of claim 1, Touch further discloses wherein the correcting is configured to correct for at least one of pulse pileup, a charge sharing effect (page 6134, 3rd paragraph and pages 6136-6137, Section: 2.2. Detector distortion modeling).
 	Regarding claim 5, the method according to claim 1, Touch further discloses wherein at least one of the ANN, the photon counting detector or the x-ray tube is configured based, at least in part, on an x-ray imaging data formation model (Abstract, 2nd paragraph and pages 6136-6137, Section: 2.2. Detector distortion modeling).
 	Regarding claim 6, the method according to claim 1, Touch further discloses wherein the trained ANN is trained based, at least in part, on simulated training data (Fig. 3, page 6138, Section: 2.3. Distortion correction based on ANNs, 2nd paragraph).
 	Regarding claim 7, the method according to claim 1, Touch further discloses wherein an incident energy spectrum is selected from the group comprising radiation energy, x-ray energy, gamma ray and infrared light (abstract; page 6136, lines 1-2).
 	Regarding claim 8, the method according to claim 1, Touch further discloses wherein the photon counting detector is paralyzable or nonparalyzable (abstract; ... photon counting x-ray detector..; NOTE: "paralyzable" or "nonparalyzable" is equivalent to the detector being able to be placed in an inactive state, i.e., paralyzable, or not, "nonparalyzable", since both alternatives are included in the claim, it is a logical certainty that the photon counting detector must fall into one or the other group).
 	Regarding claim 9, the method according to claim 1, Touch further discloses wherein the ANN is trained based, at least in part, on at most five epochs or using a back propagation technique (page 6138, Section: 2.3. Distortion correction based on ANNs, 2nd paragraph).
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	Regarding claim 16, the method of claim 11, Touch further discloses wherein the trained ANN is configured to receive a plurality of detected photon counts, each photon count corresponding to a respective energy spectrum (Figs. 1-3; page 6136 and page 6138, Section: 2.3. Distortion correction based on ANNs).
Regarding claim 17, the method of claim 16, Touch further discloses wherein the trained ANN is configured to correct the plurality of photon counts to produce a corresponding plurality of corrected photon counts (Figs. 1-2, page 6136 and page 6141).
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
 	Regarding claim 21, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 22, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 23, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 24, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 25, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	Regarding claim 26, this claim recites substantially the same limitations that are performed by claim 16 above, and it is rejected for the same reasons.
 	Regarding claim 27, this claim recites substantially the same limitations that are performed by claim 17 above, and it is rejected for the same reasons.
 	Regarding claim 28, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
Regarding claim 31, this claim recites substantially the same limitations that are performed by claim 11 above, and it is rejected for the same reasons.
 	Regarding claim 32, this claim recites substantially the same limitations that are performed by claim 11 above, and it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Touch et al, "A neural network-based method for spectral distortion correction in photon counting x-ray CT" in view of Suzuki et al, US 7,545,965.
 	Regarding claim 10, the method according to claim 1, Touch does not explicitly disclose wherein the ANN corresponds to a multilayer perceptron, a residual neural network or an adversarial neural network as claimed.
 	However, Suzuki discloses …learning machines that can be applied to image processing, e.g., artificial neural networks, multi-class classifiers, and sophisticated filters that are trainable with image samples. The artificial neural networks include a multilayer perceptron… (col. 9, Iine 59-col. 10, Iine 18).
 	Therefore, taking the combined disclosures of Touch and Suzuki as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date 
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 10 above, and it is rejected for the same reasons.
 	Regarding claim 30, this claim recites substantially the same limitations that are performed by claim 10 above, and it is rejected for the same reasons.

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Touch et al, "A neural network-based method for spectral distortion correction in photon counting x-ray CT" in view of Liu et al, US 2016/0328643.
Regarding claim 19, the method of claim 11, Touch does not explicitly disclose wherein the ANN is trained based, at least in part, on at most five epochs as claimed.
 However, Liu discloses backpropagation performed once (i.e., one epoch) with further epochs to reduce error. This error may decrease even more with additional back-propagation epochs to further refine the sparse set of remaining non-zero weights (para 0051-0052).
Therefore, taking the combined disclosures of Touch and Liu as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate backpropagation performed once (i.e., one epoch) with further epochs to reduce error. This error may decrease even more with additional back- (Liu: para 0052).	Regarding claim 29, this claim recites substantially the same limitations that are performed by claim 19 above, and it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VAN D HUYNH/Primary Examiner, Art Unit 2665